DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-27 and 29-34 are pending in this application.  Claims 1-19, 28, 35, and 36 have been cancelled.  Claims 20-27 and 29-34 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-27 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The use of both “ambient storage food product” and “fermented milk test product is a yogurt” is at most confusing.  It is not clear whether Applicant intends to claim a yogurt or an ambient storage  food product and/or whether the ambient storage food product is a yogurt.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-27 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over  Ling (US 2010/0009034) in view of Chambaud et al (US 2011/0150852) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
As to claims 20-27 and 29-34, Ling relates to ambient storage food products, in particular fermented milk products.  Ling teaches a process for producing an ambient storage food product comprising providing a food product with a pH of between 3.4 and 4.4 (ex. 2: pH 4.4) obtained by fermentation with Streptococcus thermophilus and Lactobacillus bulgaricus, subjecting the food product to a heat treatment so as to reduce the level of bacteria to no more than 1x102 CFU per g to obtain a heat treated food product (D1, ex. 2: "sterilize"), adding aseptically to the heat treated food product one or more of ambient storage lactic acid bacteria strains in a total amount of at least 1.0x10 3CFU per g to obtain an ambient storage food product (ex. 2), and storing the ambient storage food product at ambient temperature for a period of time (ex. 2: inter alia 5 months = 150 days, at 12-25°C, Lactobacillus rhamnosus ATCC 53103 (see entire document, especially abstract; para. [0009]-[0030]; ex. 2; claims 1-14).
The claim differs as to the use of Lactobacillus paracasei as the ambient storage lactic acid bacteria.
Chambaud et al disclose Lactobacillus paracasei strain CRL 431, CHCC23026 deposited as ATCC 55544 (see entire document, especially Tables I-IV and paragraph [0035]).
It would have been obvious to a person of ordinary skill in the art to use the ambient storage lactic acid bacteria as taught by Chambaud et al in that of Ling because Lactobacillus paracasei are very well-known, commercially available probiotics considered to have beneficial properties and acknowledged as "safe" for administration in humans.
All of the claim limitations have been considered.

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed processes address a need for ambient storage-stable food products, that there is no motivation to combine the references, and that hindsight reasoning is used.
As set forth above, Ling relates to ambient storage food products, in particular fermented milk products.  Ling teaches a process for producing an ambient storage food product comprising providing a food product with a pH of between 3.4 and 4.4 (ex. 2: pH 4.4) obtained by fermentation with Streptococcus thermophilus and Lactobacillus bulgaricus, subjecting the food product to a heat treatment so as to reduce the level of bacteria to no more than 1x102 CFU per g to obtain a heat treated food product (D1, ex. 2: "sterilize"), adding aseptically to the heat treated food product one or more of 3CFU per g to obtain an ambient storage food product (ex. 2), and storing the ambient storage food product at ambient temperature for a period of time (ex. 2: inter alia 5 months = 150 days, at 12-25°C, with a pH decrease of 0.15 units, from pH 4.4 to pH 4.25 in those 150 days), wherein the ambient storage lactic acid bacteria strain is Lactobacillus rhamnosus ATCC 53103 (see entire document, especially abstract; para. [0009]-[0030]; ex. 2; claims 1-14).  Chambaud et al disclose Lactobacillus paracasei strain CRL 431, CHCC23026 deposited as ATCC 55544 (see entire document, especially Tables I-IV and paragraph [0035]).  Lactobacillus paracasei are very well-known, commercially available probiotics considered to have beneficial properties and acknowledged as "safe" for administration in humans.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art is directed to the beneficial use of lactic acid probiotics.  
It is repeated that in the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
March 1, 2022